UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-7688


BRUCE W. KOENIG,

                Plaintiff - Appellant,

          v.

J. MICHAEL STOUFFER, Commissioner; GARY MAYNARD, Secretary;
BOBBY SHEARIN, Warden; DOCTOR BAUCOM, Medical Director;
DOCTOR JOUBERT, Regional Medical Director; COLIN OTTEY,
M.D.;   GREG  FLURRY,   P.A.;  ANSEL   SHIRCLIFFE, Manager;
LIEUTENANT HARBAUGH; SERGEANT BOWMAN; OLIVE RYAN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:12-cv-00690-JFM)


Submitted:   February 27, 2014                Decided:   May 1, 2014


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce W. Koenig, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland; H. Kenneth
Armstrong,   ARMSTRONG,   DONAHUE,  CEPPOS  &  VAUGHAN,   CHTD,
Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bruce W. Koenig appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2006) complaint, and

denying his motion for relief from judgment, Fed. R. Civ. P. 59.

We   have   reviewed       the   record   and   find    no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Koenig    v.    Stouffer,     No.   1:12-cv-00690-JFM,        2013 WL
625337 (D. Md. Feb. 19, 2013); Koenig v. Stouffer, No. 1:12-cv-

00690-JFM (D. Md. filed Oct. 16, 2013; entered Oct. 17, 2013).

We deny Appellees’ motion to strike Koenig’s pro se supplemental

informal brief, and deny Koenig’s motion for preparation of a

transcript    at     government     expense.       We    dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                          2